DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Saito (US 2019/0302178 hereinafter Saito).
As to claim 1, Saito discloses in Figs. 1-5, an electronic component handling apparatus comprising:
a moving device (30 as shown in Fig. 1) that presses a device under test (DUT) against a socket  (11 as shown in Fig. 1) of a test head, wherein
the moving device (30 as shown in Fig. 1) comprises:
a pusher that contacts the DUT; and a heater that heats the DUT through the pusher (paras 0031-0032), the pusher comprises:
an internal space (portion inside of 31 and/or 32 as shown in Fig. 1); and

As to claim 2, Saito discloses in Figs. 1-5, wherein the pusher comprises a first connection port that is detachably connected to the test head and receives the fluid from the test head (paras 0031-0032); and the first flow path communicates with the first connection port (as shown in Fig. 1).
Allowable Subject Matter
Claims 3-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 3-10, the prior art does not disclose a connection pin that fits into a connection hole formed in the socket guide, at least a part of the first flow path is disposed inside the connection pin, and the first connection port is formed in the connection pin; as recited in claims 3-4, a second connection port to which the first connection port is detachably connected, and the first connection port connects to the second connection port when the DUT is pressed to the socket by the moving device, as recited in claims 6-10.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967.  The examiner can normally be reached on M-F from 8:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        5/8/21